               IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IRVIN MURRAY, et al           :
                              :        CIVIL ACTION
             vs.              :
                              :        NO: 20-4018
CITY OF PHILADELPHIA, et al   :

                              NOTICE


      Please be advised that the hearing on Plaintiff’s Motion

for a Temporary Restraining Order and Preliminary Injunction

(ECF #5) scheduled for August 20, 2020 at 1:00 p.m. will be held

in Courtroom 15A before the Honorable Eduardo C. Robreno.




                               s/Ronald Vance       __
                              Deputy Clerk to the Hon.
                              Eduardo C. Robreno
